DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 06/07/2019.  This IDS has been considered.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites, a nutritional value prediction system comprising: 
a food identity determiner adapted of obtain food identity data; 
an appliance characteristic determiner adapted to sense a parameter of a power supply and determine processing characteristics of the kitchen appliance and
a nutritional value predictor adapter to predict a nutritional value. 

Claim 10 recites the corresponding method claim of a method of predicting a nutritional value comprising the steps of:
obtaining food identity data
sensing a parameter of a power supply
determining processing characteristics and
predicting a nutritional value.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”. 
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (machine (claim 1) and process (claim 10)). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, 
For example, the step of “determining processing characteristics” is treated by the Examiner as belonging to mental processes and/or mathematical calculations depending on the claim interpretation (“determining” can be qualitative or quantitative). 
Also, likewise the step of “predicting a nutritional values” is treated by the Examiner as belonging to mental process or  mathematical concept grouping depending on the claim interpretation (“predicting” can be qualitative or quantitative, depending on if an algorithm is required).
Similar limitations comprise the abstract ideas of Claim 10.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In claim 1: 
	The system is comprised of “determiners” which carry out the function of obtaining food identity and sensing a parameter.  The elements appear to be generic computer components that are used to carry out the abstract idea and other data Alice Corporation Pty. Ltd. v. CLS Bank International 573 U.S. __, 134 S. Ct. 2347 (2014).
	The additional elements the computer carries out are obtaining a food identity and sensing a parameter.  Obtaining food identity is considered mere data gathering and therefore extrasolution activity.  Sensing a parameter can likewise either be generic data gathering carried out at a high level of generality by an (unclaimed) sensor lacking any sort of specificity or particular setup required to place the abstract idea into a technological environment.  Alternatively, since there is no claimed sensor, broadly speaking “sensing” in this context could also simply read on observing which would fall under a mental process and render the limitation an abstract idea.
	Claim 10 similarly recites elements of obtaining a food identity and sensing a parameter.  Obtaining food identity is considered mere data gathering and therefore extrasolution activity.  Sensing a parameter can likewise either be generic data gathering carried out at a high level of generality by an (unclaimed) sensor lacking any sort of specificity or particular setup required to place the abstract idea into a technological environment.  Alternatively, since there is no claimed sensor, broadly speaking “sensing” in this context could also simply read on observing which would fall under a mental process and render the limitation an abstract idea.	
The above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical 
In conclusion, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
Therefore, the claims are not patent eligible.
With regards to the dependent claims, claims 2-9 and 11-15 provide additional features/steps which expand on either the mental processes or data gathering steps so these limitations are likewise not patent eligible. 

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim does not fall within at least one of the four categories of patent eligible subject matter because it is drawn to a computer program.  Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations have been determined by the courts to fall outside the four statutory categories of patent eligible subject matter.  See MPEP §2106.03(I).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Minvielle (US 2016/0350704).

Regarding claim 1, Minvielle discloses a nutritional value prediction system (10) for predicting a nutritional value of processed food (¶ [0061]), characterized in that the system comprises a food identity determiner (590) adapted to obtain food identity data indicative of an identity of the food to be processed by a kitchen appliance (570) (¶ [0143]), wherein the kitchen appliance (570) is adapted to process food to be processed into processed food (¶ [0151]), an appliance characteristic determiner (530) adapted to sense a parameter of a power supply provided to the kitchen appliance (570) and 

Regarding claim 2, Minvielle discloses a food quantity determiner adapted to obtain food quantity data indicative of a quantity of food to be processed by the kitchen appliance (570) wherein the nutritional value predictor is adapted to predict the nutritional value of the processed food further based on the food quantity data (¶ [0153]; “weight sensor in connection with conditioner, ¶ [0168]).  

Regarding claim 3, Minvielle discloses the food quantity data comprises food weight data indicative of a weight of food to be processed, and wherein the nutritional value predictor is adapted to predict a nutritional value of the processed food -3-based on at least the determined processing characteristics of the kitchen appliance (570), the food weight data and the food identity data (¶ [0153]; “weight sensor in connection with conditioner, ¶ [0168]).
  
Regarding claim 5, Minvielle discloses the appliance characteristic determiner (530) comprises a parameter sensor adapted to sense the parameter of the power supply (¶ [0191]; note in order for controller to carry out modified operation of conditioner, it must sense the temperature/power in order to adjust/modify cooking temperature as necessary) and a characteristic determination arrangement adapted to receive the sensed parameter of the power supply and determine the processing characteristics of the kitchen appliance based on the sensed parameter (¶¶ [0192]-[0193]).  

Regarding claim 6, Minvielle discloses the appliance characteristic determiner (530) is adapted to compare the sensed parameter to at least one reference parameter, each reference parameter corresponding to different possible processing characteristics of the kitchen appliance (570), to determine the processing characteristics of the kitchen appliance (570) (¶ [0102]).  

Regarding claim 8, Minvielle discloses characteristics of the kitchen appliance comprises one or more of the following a type of the kitchen appliance; an identity of the kitchen appliance; a model of -4-the kitchen appliance; an operating mode of the kitchen appliance; and an operating parameter of the kitchen appliance (¶¶ [0090]-[0091]).  

Regarding claim 9, Minvielle discloses the predicted nutritional value comprises one or more of the following: a number of predicted calories of the processed food; a predicted vitamin content of the processed food; a predicted fat content of the 

Regarding claim 10, Minvielle discloses a method of predicting a nutritional value of processed food (¶ [0061]), characterized in that the method comprises obtaining food identity data indicative of an identity of the food to be processed by a kitchen appliance (570) (¶ [0143]), wherein the kitchen appliance (570) is adapted to process food to be processed into processed food (¶ [0151]), sensing a parameter of a power supply provided to the kitchen appliance (570) (¶ [0191]; note in order for controller to carry out modified operation of conditioner, it must sense the temperature/power in order to adjust/modify cooking temperature as necessary) determining processing characteristics of the kitchen appliance (570), indicative of characteristics of the processing performed by the kitchen appliance (570), based on the sensed parameter of the power supply (¶ [0191]), and predicting a nutritional value of the processed food based on the determined processing characteristics of the kitchen appliance (570) and the food identity data (¶¶ [0090]-[0091], [0193]).  

Regarding claim 11, Minvielle discloses further comprising obtaining food quantity data indicative of a quantity of food to be processed by the kitchen appliance (570), wherein the predicting a nutritional value of the processed food is further based 
  
Regarding claim 12, Minvielle discloses the obtaining food quantity data comprises obtaining food weight data indicative of a weight of the food to be processed and the predicting a nutritional value of the processed food comprises predicting a nutritional value of the processed food based on at least the determined property of the kitchen appliance and the food weight data (¶ [0153]; “weight sensor in connection with conditioner, ¶ [0168]).
 
Regarding claim 14, Minvielle discloses comparing the sensed parameter to at least one reference parameter, each reference parameter corresponding to different possible processing characteristics of the kitchen appliance, to determine the processing characteristics of the kitchen appliance (570) (¶ [0102]).
  
Regarding claim 15, Minvielle discloses a computer program (¶ [0055]) comprising code means which is adapted, when said program is run on a computer, to perform the method of claim 10 (see rejection of claim 10 above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Minvielle in view of Lawes et al. (WO 2013/108046; “Lawes”).

Regarding claim 4, Minvielle discloses all the limitations of claim 1 on which this claim depends.
Minvielle discloses the kitchen appliance can be an oven, microwave, etc. (¶ [0151]) and that the processing characteristic is determined by the temperature (¶ [0152]) but is silent specifically to sensing a current.
Lawes generally teaches that it is known to control the temperature (i.e. processing characteristic) of a microwave oven by sensing a current supplied to the kitchen appliance by the power supply (page 4, line 15 through page 5, line 15). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lawes’ current sensor in Minvielle’s system to monitor and control the temperature of the appliance because it also monitors energy consumption for alternative/renewable energy applications (page 1, lines 11-28).
When this modification is made, the combination of Minvielle and Lawes disclose the limitations of determining the processing characteristics of the kitchen appliance based on the sensed current without further modification necessary. 
 
Regarding claim 7,  Minvielle discloses all the limitations of claim 1 on which this claim depends.
Minvielle discloses the kitchen appliance can be an oven, microwave, etc. (¶ [0151]) and that the processing characteristic is determined by the temperature (¶ [0152]) but is silent specifically to sensing a current.
Lawes generally teaches that it is known to control the temperature (i.e. processing characteristic) of a microwave oven by sensing a current supplied to the kitchen appliance by the power supply wherein the appliance property determiner comprises an electrical connector adapted to electrically connect the kitchen appliance to the power supply (page 4, line 15 through page 5, line 15).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lawes’ current sensor in Minvielle’s system to monitor and control the temperature of the appliance because it also monitors energy consumption for alternative/renewable energy applications (page 1, lines 11-28).

Regarding claim 13, Minvielle discloses all the limitations of claim 1 on which this claim depends.
Minvielle discloses the kitchen appliance can be an oven, microwave, etc. (¶ [0151]) and that the processing characteristic is determined by the temperature (¶ [0152]) but is silent specifically to sensing a current.
Lawes generally teaches that it is known to control the temperature (i.e. processing characteristic) of a microwave oven by sensing a current supplied to the kitchen appliance by the power supply (page 4, line 15 through page 5, line 15). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lawes’ current sensor in Minvielle’s method to monitor and control the temperature of the appliance because it also monitors energy consumption for alternative/renewable energy applications (page 1, lines 11-28).
When this modification is made, the combination of Minvielle and Lawes disclose the limitations of determining the processing characteristics of the kitchen appliance based on the sensed current without further modification necessary. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863